DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 7 of copending Application No. 15/993,797 in view of Hiroi et al. (JP2017-139044 – English equivalent 10,255,938).
The claims of the ‘797 application include all of the features of the claims except for the presence of a binding agent in the magnetic recording layer and the mass of a nonvolatile component in the magnetic layer.
Hiroi et al. teaches that it was known in the art prior to the effective filing date of the claimed invention to use a binder in conjunction with epsilon-Fe2O3 magnetic powder to form a recording layer.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as aq2  whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (JP2017-139044 – English equivalent 10,255,938).
Hiroi et al. disclose a magnetic recording medium having a nonmagnetic substrate and a recording layer thereon having a binder mixed with ε-Fe 2O3 powder.  The reference is silent with regard to the claimed Hc ‘ value and  Hc/Hc’ ratio of between 0.6-1.0.
However, Hiroi et al. disclose a specific example in Figure 5 wherein P1 reads on Hc’ and is approximately 4200 Oe and Hc is about 3750 Oe as shown in Figure 4.  This yields a Hc/Hc’ ratio of 0.89 which falls within the claimed range.  The Hc’ value of 4200 Oe converts to about 335 kA/m as acknowledged by Applicant’s in the declaration filed 3/18/21.  This value is above the claimed Hc’ range 
See also Figures 4-5, col. 5, lines 24-25, col. 6, lines 55-62, Example 1 and Table 1 wherein the binder components also read on the “nonvolatile” component of claim 6, col. 13, lines 40-49.

Response to Arguments
Applicant's arguments including the declaration under 37 CFR 1.132 filed 3/18/21 have been fully considered but they are not persuasive. 
Applicant argues that the prior art to Hiroi discloses an Hc’ value that is outside the newly claimed range of 119 kA/m < Hc’ < 321 kA/m.  The Examiner agrees with Applicant’s interpretation of the data in Figure 5 of Hiroi.  The Hc’ value is above the newly claimed range.  But the Examiner maintains that the claimed Hc’ range would have been obvious in view of the closeness of the two Hc’ values and in the absence of a showing of unexpected results commensurate in scope with the claims.  It is noted that Applicant has provided data in Table 1 that shows improvement in SNR and running durability that is associated with the claimed Hc/Hc’ range.  However, the example shown by Hiroi meets the claimed Hc/Hc’ range.  The data does not establish the criticality of the claimed Hc’ range.  None of the comparative examples isolate the Hc’ variable from the Hc/Hc’ variable and so do not represent the closest prior art to Hiroi.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 1-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785